' internal_revenue_service se t eo ma west creek road independence oh release date date november 20xx org address uil certified mail org department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years december 20xx and subsequent years last day to file a petition with the united_states tax_court february 20xx this is a final adverse determination as to y internal_revenue_code irc it is determi federal_income_tax under sec_50 c following reason s our exempt status under sec_501 of the d that you are no longer recognized as exempt from effective december 20xx for the you are not organized and operated exclusivel c more than an insubstantial purposes and benefit private interests y for exempt purposes specified under irc section part of your activities are in furtherance of non-exempt contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling a or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name xx date bm1 co-1 co-3 board member company co-2 company managing director managing director company bm2 board member primary charity charity co-4 company attorney attorney founders founders cpa cpa schedule no or exhibit year period ended 20xx primary issue whether the sec_501 tax exempt status of the org should be revoked because it is not organized and operated exclusively for tax exempt purposes facts a declaration of org was entered into on december 20xx by founders the founders or each individually a founder and founders the trustee the name of the trust is the org hereinafter referred to as either the org or the organization the declaration of org provides in relevant part as follows - the org is established for the purpose of establishing an organization which is described in irc s01 c and sec_509 and which is tax exempt under sec_501 the org is organized and at all times thereafter will be operated exclusively to support or benefit as defined by sec_1_509_a_-4 one or more publicly supported organizations and shall comply with all other requirements of sec_509 - the org shall be irrevocable and the founders expressly waive the right and the power to alter amend revoke or terminate the org or any of the terms of the declaration of org the founders also renounce any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the org estate in addition the founders renounce any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the org estate - each year the trustee shall distribute of the net_income of the org to the primary charity hereinafter referred to as the primary charity a charitable_organization qualified under sec_501 in addition each year the trustee shall distribute a minimum of of the net_income of the org to one or more of the organizations listed on a schedule a that is supposed to be attached to the declaration of org or to the primary charity as directed by a majority of the organization’s board_of directors the board in writing provided that each such distribution shall be a distribution which can be made by an organization described in sec_509 - upon winding up and dissolution of the org after paying or adequately providing for the debts and obligations of the org the remaining assets shall be distributed to a non- form 886-acrev department of the treasury - internal_revenue_service page -1- schedule no or exhibit year period ended 20xx form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name xx date bm1 co-1 co-3 bm2 board member 2n company managing director managing director company co-2 company primary charity charity founders founder sec_1 board member cpa cpa co-4 company attorney attorney profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 - the trustee shall render at least annually an account of income and principal including a statement of all receipts disbursements and capital changes to the board and to the primary charity the declaration of org further provides that the board must have at least three members but no more than five members and that the members of the board are determined as follows e e e charity member of the board one board member shall be appointed by the primary charity or its designated agent family members of the board two board members shall be from the class consisting of founders their children and their descendants the founders’ f amily provided that there are then at least two members of the founders’ family who are willing and able to so act other members of the board the other members of the board shall be bm1 and bm2 control actions and rules the membership of the board shall at all times be such that the original founders or other disqualified persons as defined in sec_4946 do not control the board no schedule a is attached to the declaration of org on march 20xx the organization filed form_1023 an application_for recognition of exemption under sec_501 of the internal_revenue_code the form_1023 states that the purpose of the organization is to distribute substantially_all of its income to and for_the_use_of various public_charities and to help primary charity carry out its purposes and perform its functions in order to do so the form_1023 states that the organization’s board will donate sufficient funds to support activities promoting primary charity’s mission ie to fulfill a heartfelt wish for a child between the ages of who has a life-threatening illness and to offer comfort and joy to the child and the entire family during an otherwise frightening period of their lives in addition the form_1023 makes the following representations each year at least of the net_income of the organization will be distributed to the primary charity the and form 886-acev department of the treasury - internal_revenue_service page -2- oe form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org organization name xx date bm1 co-1 co-3 bm2 2n4 company managing director managing director primary charity charity company co-2 company founders founder sec_1 board member board member cpa cpa co-4 company attorney attorney organization’s board which includes a member appointed by the primary charity will work with the governing board_of the primary charity to establish the use of these distributions it is intended that the distributions will be used each year to carry out or fund a substantial and important program or function of the primary charity in addition each year at least of the net_income of the organization will be distributed among designated public_charities listed on schedule a of the organization’s indenture as determined by the organization’s board the form_1023 lists the following officers directors or trustees founders trustee and board member founders board member bm1 board member bm2 board member charity board member - no name given the form_1023 includes the question are any members of the organization’s governing body disqualified persons’ with respect to the organization other than by reason of being a member of the governing body or do any of the members have either a business or family relationship with ‘disqualified persons’ the response given to this question is founders and founders may be disqualified because they are substantial contributors to the organization the form_1023 further includes the statement that the organization has a special relationship with the primary charity since one of its board members is appointed by the primary charity which will have substantial and significant input over the organization moreover the form_1023 indicates that the organization is required to give periodic accounting at least annually to the primary charity the form_1023 also includes a financial statement for the period ending 20xx and proposed budgets for 20xx 20xx and 20xx reflecting the following ty 20xx ty 20xx ty 20xx ty 20xx contributions investment_income total contributions compensation of officers dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -3- 2vuvu810025 sheen 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name xx date bm1 co-1 co-3 company co-2 company board member co-4 founders founders cpa cpa bm2 board member company managing director managing director primary charity charity company attorney attorney schedule no or exhibit year period ended 20xx total excess dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure schedule d of the organization’s form_1023 provides that the primary charity appoints one of the five board members of the organization the board controls the investment policy the making of grants and all other activities of the organization in addition the primary charity is entitled to periodic accounting in response to the request for the total annual income of the supported_organization the form_1023 states that the organization is waiting for the primary charity to obtain the information the schedule d also states that the organization’s governing instrument provides that its board in concert with the governing board_of the primary charity or its representatives put in place a plan by which distributions from the organization to the primary charity will be used to fund a substantial and important program or function that would not be otherwise done by the primary charity further the schedule d indicates that the organization is not controlled directly or indirectly by one or more disqualified persons other than one who is a disqualified_person solely because he or she is a manager or by an organization that is not described in sec_509 or by letter dated april 20xx the organization was recognized as exempt from federal_income_tax as an organization described in sec_501 it was further determined that the organization was not a private_foundation because it was described in sec_509 in a letter dated may 20xx founders provided the following information bm1 listed as bm1 on the form and bm2 are sisters of founders his wife they are consulted during the christmas season when the board members discuss the primary charity in general and if anyone has suggestions for a distribution for the year and founders appoint the trustee and board members founders has stated that he had contacted primary charity to request that it appoint a board member and the primary charity refused the following information has also been submitted e e the organization does not have formal meetings the organization does not distribute publications form 886-arev department of the treasury - internal_revenue_service page -4- 2uu810025 form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org organization name xx date bm1 co-1 co-3 bm2 board member company managing director managing director board member company co-2 company primary charity charity founders founders cpa cpa co-4 company attorney attorney e e e e e e the organization has no contracts leases mortgages or promissory notes the organization does not have books of account there were no transactions with foreign charities entities there are no cpa reports there were no financial reports given to any organizations there were no monies returned or loaned to the founders in 20xx in 20xx a check in the amount of dollar_figure was issued to founders the forms for the years 20xx 20xx 20xx and 20xx reflect the following revenue contributions interest total expenses bank charges grants legal fees telephone postage printing pub travel office expense state registration fees utilities total excess deficit ty 20xx ty 20xx ty 20xx ty 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-acev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org legend org organization name xx date bm1 board member co-1 co-3 bm2 company managing director managing director company co-2 company primary charity charity founders founder sec_2 board member cpa cpa co-4 company attorney attorney schedule no or exhibit year period ended 20xx assets savings total liabilities dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based on the records reviewed the following grants have been made by the organization grants ty 20xx ty 20xx ty 20xx ty 20xx total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in response to a request for additional information on the expenses for 20xx the following information was provided legal fees amount per return dollar_figure per the response this should have been reported as accounting fees an undated statement from cpa was submitted showing that for the preparation of the forms for 20xx and 20xx and for conferences he was paid dollar_figure no checks were issued from the organization’s account to cpa telephone expense amount per return dollar_figure founders estimated that of his personal phone bill was used for the organization’s business a bill dated 20xx was submitted showing charges for the month of dollar_figure he used dollar_figure a month x months 20xx and 20xx to come up with the previously he had indicated that each year over the christmas holidays his wife his wife’s two sisters and he would discuss the charitable distributions form 886-a cev department of the treasury - internal_revenue_service page -6- puusluuls form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name xx date bm1 co-1 co-3 company co-2 company board member co-4 founders founders cpa cpa bm2 board member primary charity charity company managing director managing director company attorney attorney schedule no or exhibit year period ended 20xx postage amount per return dollar_figure per the response this expense was to ship items between his two residences xyz and xyz one receipt was submitted for dollar_figure dated 20xx no other receipts are available printing amount per return dollar_figure per the response this was for the purchase of a copier printer fax scanner and supplies a receipt from co-1 in xyz dated xx was submitted for this item the copier cost dollar_figure with other items purchased for a total of dollar_figure there was also a receipt from co-2 date is illegible for various supply items totaling dollar_figure travel_expenses amount per return dollar_figure per the response this represents reimbursements for a portion of travel costs between xyz and xyz also reimbursed were meals with trustees and board members invoices were submitted for hotels and restaurants receipts are dated in 20xx and 20xx no evidence of any records being maintained detailing the business relationship of the meals those who attended etc receipts total dollar_figure office expense amount perreturn per the response this represents office expenses as well as an allocation of office furniture purchased for an office invoices for various office type items total dollar_figure invoices for dollar_figure submitted for what appears to be home furnishings for which has been allocated to the organization utilities amount per return dollar_figure per the response this represents estimates for 20xx and 20xx an expense of dollar_figure per month was reimbursed this was based on dollar_figure for xyz utilities for six months and dollar_figure for six months of utilities for xyz for a total of dollar_figure x 2years k the expenses above total dollar_figure on december 20xx a check was written from the organization’s account to founders in the amount of dollar_figure as reimbursement for expenses founders spend six months a year at their residence in xyz and six months a year at their residence in xyz while in xyz founders runs his xyz business form 886-acev department of the treasury - internal_revenue_service page -7- oo z2uu81 form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx legend org organization name xx date bm1 co-1 co-3 company bm2 company managing director managing director co-4 board member company co-2 primary charity charity board member founders founders cpa cpa company attorney attorney on july 20xx a report was issued to founders disallowing the dollar_figure charitable_contribution_deduction on their 20xx form_1040 this deduction represented the amount contributed to the organization as a result of this adjustment on november 20xx a notice of tax due on federal tax_return was issued assessing dollar_figure in additional tax and dollar_figure in interest for a total assessment of dollar_figure on november 20xx founders issued a check to the united_states treasury in the amount of dollar_figure on february 20xx a check was drawn on the organization’s bank account payable to founders in the amount of dollar_figure this was the balance in the account on that date law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-aciev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org legend org organization name xx date bm1 co-1 co-3 company company co-2 board member co-4 founders founders ‘ cpa cpa bm2 board member primary charity charity company managing director managing director company attorney attorney schedule no or exhibit year period ended 20xx in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government ’s position the sec_501 tax exempt status of the org the organization should be revoked because it is not organized and operated exclusively for tax exempt purposes the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather founders have operated the organization for their own personal benefit the founders formed the organization for tax_avoidance purposes fhe documentation reviewed demonstrates that the founders established the organization to obtain tax benefits in the form of claiming charitable_contribution deductions under sec_170 without relinquishing control of the assets that they claimed to have contributed to the organization taxpayer’s position in response to the initial determination of the internal_revenue_service the service dated september 20xx that the org the organization should be reclassified as a private_foundation the founders contend that the organization should be neither a supporting_organization nor a private_foundation since it qualifies as an abusive trust and sham under the doctrine_of substance over form as articulated by the service and the courts the supporting_organization plan was tailored by a managing director of co-3 the founders relied on the knowledge of managing director co-3 attorney the attorney who drafted the trust documents for the organization and co-4 a company affiliated with co-3 according to the service these individuals and entities offered a tax_evasion and tax_avoidance plan that does not meet the technical and factual standards of a supporting_organization in 20xx the founder agreed with this conclusion by conceding the income_tax deduction they claimed in 20xx for their contribution to the organization paying all income taxes relating to the deduction including interest and withdrawing all sums remaining in the organization’s bank account therefore the founder are in agreement with the service that the organization should be disregarded as a sham form 886-acrev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org organization name xx date bm1 co-1 co-3 bm2 board member company managing director managing director co-4 company company co-2 company primary charity charity founders founder sec_1 board member cpa cpa attorney attorney however the founder also argue that the service’s initial position of reclassifying the organization to a private_foundation is not warranted the service had ample opportunity to evaluate all management procedures prior to issuing the determination_letter stating that the organization qualified as a supporting_organization it is inappropriate to now identify ministerial flaws that were apparent at the inception of the organization finally the founder argue that the contract with co-3 is revocable because co-3 was in breach of contract the founders have exercised their contractual right to void the contract moreover the founder entered into the agreement with co-3 only if the entity formed was a supporting_organization since it is now held that the organization is not a supporting_organization the entire arrangement with co-3 should be treated as if it had no effect conclusion the charitable_contribution_deduction taken on founders’s form_1040 was disallowed the founder have depleted the bank account of the org the organization and the founder have claimed the organization should be disregarded as a sham accordingly the organization’s status as an organization described under sec_501 should be revoked because it is not organized and operated exclusively for exempt purposes this determination is effective december 20xx form 886-a mev department of the treasury - intemmal revenue service page -10- department of the treasury internal_revenue_service eo examinations commerce street dailas tx tax_exempt_and_government_entities_division legend org organization name address address xx date org taxpayer_identification_number form_990 tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary in addition under separate cover we will also be sending you a final adverse determination_letter revoking your exempt status if you have any questions please call the contact person at the telephone number shown in the heading of this letter sincerely marsha a ramirez director eo examinations
